875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E. TYRONE COLLINS, also known as Allen-Erick T. Peoples,Plaintiff-Appellant,v.PATRICK DOOLAN, Detective;  CITY OF SAGINAW;  SAGINAWCOUNTY, Defendants-Appellees.
No. 88-2131.
United States Court of Appeals, Sixth Circuit.
May 31, 1989.

Before MERRITT and MARTIN, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 against the named defendants.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  On appeal, plaintiff has submitted a brief pro se.


3
Upon consideration, we find the district court correctly dismissed the instant complaint and its accompanying narratives.  Vague, conclusionary accounts of conspiracies and unconstitutional conduct are insufficient to state a civil rights claim.   Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).